Court of Appeals
                                  First District of Texas
                                         BILL OF COSTS

                                           No. 01-13-01000-CV

                                        Contractors Source, Inc.

                                                    v.

                    Amegy Bank National Association d/b/a Amegy Bank of Texas

              NO. 2012-53936 IN THE 157TH DISTRICT COURT OF HARRIS COUNTY


  TYPE OF FEE              CHARGES              PAID/DUE               STATUS                 PAID BY
      MT FEE                 $10.00            03/04/2014               E-PAID                   APE
SUPP CLK RECORD              $10.00            01/21/2014                PAID                    APE
      MT FEE                 $10.00            01/10/2014               E-PAID                   ANT
   CLK RECORD                $540.00           12/16/2013                PAID                    ANT
STATEWIDE EFILING            $20.00            12/13/2013                PAID                    ANT
      FILING                 $175.00           12/13/2013                PAID                    ANT
   E-TXGOV FEE                $5.00            11/25/2013               E-PAID                   ANT
   E-TXGOV FEE                $5.00            11/21/2013               E-PAID                   ANT

   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                      $775.00.
                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this April 17, 2015.